ACCEPTED
                                                                                                                    03-14-00453-CV
                                                                                                                            5266610
                                                                                                         THIRD COURT OF APPEALS
                                                                                                                    AUSTIN, TEXAS
                                                                                                              5/13/2015 12:55:38 PM

                             TREY L. DOLEZAL,                                 P.C.                                JEFFREY D. KYLE
                                                                                                                             CLERK

                                     301 CONGRESS AVENUE, SUITE 300
                                            AUSTIN, TEXAS 78701
                                              (512) 472-6811                                 RECEIVED IN
                                            FAX: (512) 472-6823                        3rd COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                    May 8, 2015                        5/13/2015 12:55:38 PM
COURTS:                                                                                    JEFFREY D. KYLE
U.S. District Court, Western District- Austin Division- Ejile                                   Clerk
Travis County District Clerk- Efile                                    Travis County Clerk- Ejile
The Third Court of Appeals - Ejile                                     Bexar County District Clerk - Ejile
Harris County District Clerk - Efile                                   Williamson County District Clerk- Ejile
Williamson County Clerk- Ejile                                         Denton County District Clerk - Ejile

ATTORNEYS:
Troy Voelker, Ejile trov@mcneryyoelker. com                  David A. Wright, Email dwright@dwlaw. com
Robert Vela, Efile Robert@jptexaslaw.com                     Timothy Woods, Email twoods@higerallen.com
Christine Duperrior-E.file cduperrior@bbarr.com              Ann Taylor, Ejile ast@khkclaw.com
Glenn Brown, Efile glenn@hopkinswilliamson.com               John D. Guerrini, Email Guerrini@guerrinilaw.com
Heidi Heinrich, Email heidi@heinrichchristian.com            Peter Ferraro, Efile (errarolaw@mac.com
Bradley James, Email bjames@oneclickcleaners.com             Greg Sapire, Ejile greg.sapire@klgates.com
Angela Thompson, Email a thompsonbws@yahoo.com               LenaPavlova, Emaillena.pavlova@enersa(e.com
Greg Kondoff, Email vp@grandtexan.com                        Scott Herlihy, Efile sbhlaw@me.com
Michael Burnett, Ejile mburnett@pbtbm.com                    Joe Michels, Jr., Efile joe@michelsfirm.com
Steven G. Baughman, Efile sbaughmanlaw@comcast. com          Bryan E. Eggleston, Ejile bryan@lonestarlawfirm. com
Susannah A. Stinson, Efile Susannah@§usannahstinson.com Jerry Frank Jones, Efile jerry@;erryfrankjones.com
Charles A. Gall, Email cgall@hunton.com                      Carolyn Hopper Young, Email tx[amlaw@sbcglobal.net
Scott Herlihy, Ejile sbhlaw@me.com                           Matt Catalano, Ejile mcatalano@cbtdcom
John Courtade, Ejile johncourtade@johncourtade.com           Ryan G. Devine, Certified Mail, RRR
Madeline A. Collison, Efile macollison@sweeneybechtoldcom
Richard E. Greenblum, Ejile richard@richardgreenblum. com
David Schubert & Stephen Burnett, Ejile dschubert@schubertevans. com and sburnett@schubertevans. com
Sheryl Rasmus and Jean Kelly, Ejile sgrasmus@rasmusfirm. com and jkelly@rasmusfirm. com
John P. Henry and Christine Gonzales, Efile jhenry@jhenrylaw.com; cgonzales@jhenrylaw.com
Jodi Lazar and Mairin Peevey, Ejile jodi@lazarlaw.com and mairin@lazarlaw.com
Alan Braun and Kathleen Miele, Efile alanb@;effslavislawfirm. com and kathleenm@jef!davislawfirm. com
Daniel D. Tostrud and Clint L. Taylor, Email dtostrud@cobbmartinez.com and ctaylor@cobbmartinez.com
Anthony Capobianco, Email acapobianco@capobiancolaw.com
Courtney Floyd, Ejile Courtney. fjoyd@nortonrose(ulbright. com

         RE:     VACATION LETTER

Dear All:

         I will be on vacation the following dates from August 6, 2015 through August 14, 2015. Please do
not set anything during this time.

         Thank you for your assistance in this matter and please call if you have any questions.

                                                                Sincerely,



                                                           1::2?#-
TLD/mac